      Case 4:18-cv-00773 Document 27 Filed on 03/04/19 in TXSD Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 UNITED STATES OF AMERICA and                §
 THE STATE OF TEXAS, ex rel.                 §
 THOMAS HEADEN, III                          §
                                             §
 Plaintiff,
 vs.                             § CIVIL ACTION NO. 4:18-CV-00773
                                 § JURY DEMANDED
 ABUNDANT LIFE THERAPEUTIC       §
 SERVICES TEXAS, LLC, JON FORD, §
 and JOHN DOES (1-50) INCLUSIVE; §
                                 §
 Defendants.                     §
                                 §

   DEFENDANT JON FORD’SJOINDER IN DEFENDANT ABUNDANT LIFE
 SOLUTIONS THERAPEUTIC SERVICES TEXAS, LLC’S MOTION TO DISMISS
   (DKT.14) AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
                             (DKT.22)

       COMES NOW, Defendant, JON FORD (“Ford”), and hereby joins in Defendant

ABUNDANT LIFE THERAPEUTIC SERVICES TEXAS, LLC (“Abundant Life”) Motion to

Dismiss (DKT.14), Reply in Support of Motion to Dismiss (DKT.17) and Motion to Dismiss

Second Amended Complaint (DKT.22), and respectfully states as follows:

        I.     Nature and Stage of Proceeding

       While this matter has been ongoing for almost a year, Defendant Jon Ford was only recently

sued in his individual capacity in Plaintiffs’ Second Amended Complaint filed on January 25,

2019. It appears Plaintiff’s Second Amended Complaint is his third bite at the apple so to speak

in order to meet the minimum pleading requirements of of the Federal Rules of Civil Procedure

and the heightened pleading requirements under the False Claims Act (“FCA”) and Anti-Kickback

Statute (“AKS”). Unfortunately, he again falls well short of the mark. Although Defendant Ford

has not yet been served with process, nonetheless he makes this initial appearance to join in


                                                 1
      Case 4:18-cv-00773 Document 27 Filed on 03/04/19 in TXSD Page 2 of 4



Abundant Life’s Motion to Dismiss Second Complaint for failure to comply with Fed. R. Civ. P.

12(b)(6) and 9(b) and requests that the Court dismiss the Second Amended Complaint in its

entirety with prejudice.

       II.     Statement of the Issues

       Defendant Ford adopts and incorporates fully the Statement of Issues as set out in

Defendant’s Motion to Dismiss (DKT.14) and Defendant’s Motion to Dismiss Second Amended

Complaint (DKT.22).

       III.    Joinder

       Defendant Ford joins in, incorporates, and adopts by reference the arguments presented to

the Court in Defendant Abundant Life’s Motion to Dismiss (DKT. 14) filed on October 12, 2018,

Defendant Abundant Life’s Reply in Support of its Motion to Dismiss (DKT.17) filed on October

31, 2018 and Defendant Abundant Life’s Motion to Dismiss Second Amended Complaint

(DKT.22) filed on February 5, 2019 as if fully set forth herein.

       Defendant Ford respectfully requests that the Court grant the Motion Dismiss the Second

Amended Complaint and dismiss all claims asserted by Plaintiffs with prejudice and grant

Defendant such other relief to which it may be entitled at law or in equity. A proposed order is

attached for the Court’s consideration.

Conclusion & Prayer

       WHEREFORE, PREMISES CONSIDERED, Defendant JON FORD, respectfully requests

that the Court grant the Motion to Dismiss Second Amended Complaint (DKT.22) filed February

5, 2019, and grant all such other relief to which Defendant JON FORD may be entitled.




                                                 2
          Case 4:18-cv-00773 Document 27 Filed on 03/04/19 in TXSD Page 3 of 4



                                               Respectfully submitted,
                                               HENDERSHOT, CANNON & HISEY, P.C.

                                               /s/ Simon W. Hendershot
                                               SIMON W. HENDERSHOT, III
                                               Attorney-in-charge
                                               SBN: 09417200
                                               SDBN: 8792
                                               KATIE L. COWART
                                               SBN: 24048268
                                               SDBN: 608974
                                               BENJAMIN L. HISEY
                                               SBN: 24074416
                                               SDBN: 1145822
                                               1800 Bering Drive, Suite 600
                                               Houston, Texas 77057
                                               Telephone: (713) 783-3110
                                               Facsimile: (713) 783-2809

                                               ATTORNEYS FOR DEFENDANT,
                                               JON FORD

S:/Ford, Jon/Motion Dismiss 2019 03 04.Docx.




                                                 3
     Case 4:18-cv-00773 Document 27 Filed on 03/04/19 in TXSD Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of March, 2019, a true and correct copy of the above
was served upon the attorneys of record in the above entitled and numbered cause, via ECF filing.



                                            /s/ Simon W. Hendershot, III
                                            SIMON W. HENDERSHOT, III




                                               4
